Exhibit 99.1 Financial Statements and related notes thereto Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholders Alpha Natural Resources, Inc.: We have audited the accompanying consolidated balance sheets of Alpha Natural Resources, Inc. and subsidiaries (the Company) as of December31, 2009 and 2008, and the related consolidated statements of operations, stockholders’ equity and comprehensive income, and cash flows for each of the years in the three-year period ended December31, 2009. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Alpha Natural Resources, Inc. and subsidiaries as of December31, 2009 and 2008, and the results of their operations and their cash flows for each of the years in the three-year period ended December31, 2009, in conformity with U.S.generally accepted accounting principles. As discussed in Note1 to the consolidated financial statements, the Company changed its methods of accounting for noncontrolling interests and convertible debt instruments due to the adoption of new accounting requirements effective January1, 2009 and retroactively adjusted all periods presented in the consolidated financial statements for these changes. Also as discussed in Note2 to the consolidated financial statements, the Company changed its method of accounting for business combinations due to the adoption of new accounting requirements effective January1, 2009. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company’s internal control over financial reporting as of December31, 2009, based on criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO), and our report dated March 1, 2009 expressed an unqualified opinion on the effectiveness of the Company’s internal control over financial reporting.In conducting the evaluation of the effectiveness of internal control over financial reporting, the Company did not include the internal controls of the acquired assets of Foundation Coal Holdings, Inc. (Foundation), which the Company acquired on July 31, 2009.Foundation’s total assets of $3,509 million and total revenues of $716.8 million are included in the Company’s consolidated financial statements as of and for the year ended December 31, 2009.Our audit of internal control over financial reporting of the Company also excluded an evaluation of the internal control over financial reporting associated with the acquired assets of Foundation. /s/KPMG LLP Roanoke, Virginia March1, 2010, except for Note 23 which is as of March 15, 2010 - 1 - ALPHA NATURAL RESOURCES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) Years Ended December31, Revenues: Coal revenues $ $ $ Freight and handling revenues Other revenues Total revenues Costs and expenses: Cost of coal sales (exclusive of items shown separately below) Gain on sale of coal reserves — ) — Freight and handling costs Other expenses Depreciation, depletion and amortization Amortization of acquired coal supply agreements, net — — Selling, general and administrative expenses (exclusive of depreciation and amortization shown separately above) Total costs and expenses Income from operations Other income (expense): Interest expense ) ) ) Interest income Loss on early extinguishment of debt ) ) — Gain on termination of Cliffs’ merger, net — — Miscellaneous income (expense), net ) ) Total other income (expense), net ) ) Income from continuing operations before income taxes Income tax (expense) benefit ) ) Income from continuing operations Discontinued operations Loss from discontinued operations ) ) ) Mine closure/asset impairment charges — ) — Gain on sale of discontinued operations — — Income tax benefit Loss from discontinued operations ) ) ) Net income Less : Net loss from discontinued operations attributable to noncontrolling interest — ) ) Net income attributable to Alpha Natural Resources, Inc. $ $ $ Amounts attributable to Alpha Natural Resources, Inc. Income from continuing operations, net of tax $ $ $ Loss from discontinued operations, net of tax ) ) ) Net income attributable to Alpha Natural Resources, Inc. $ $ $ Basic earnings per share: Income from continuing operations attributable to Alpha Natural Resources, Inc. $ $ $ Loss from discontinued operations attributable to Alpha Natural Resources, Inc. ) ) ) Net income attributable to Alpha Natural Resources, Inc. $ $ $ Diluted earnings per share: Income from continuing operations attributable to Alpha Natural Resources, Inc. $ $ $ Loss from discontinued operations attributable to Alpha Natural Resources, Inc. ) ) ) Net income attributable to Alpha Natural Resources, Inc. $ $ $ See accompanying Notes to Consolidated Financial Statements. - 2 - ALPHA NATURAL RESOURCES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands, except per share amounts) December31, Assets Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net Inventories, net Prepaid expenses and other current assets Total current assets Property, equipment and mine development costs, net Owned and leased mineral rights, net Owned lands Goodwill Acquired coal supply agreements, net — Deferred income taxes — Other non-current assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Current portion of long-term debt $ $ Note payable — Trade accounts payable Accrued expenses and other current liabilities Total current liabilities Long-term debt Pension and postretirement medical benefit obligations Asset retirement obligations Deferred income taxes — Other non-current liabilities Total liabilities Commitments and Contingencies (Note19) Stockholders’ equity: Preferred stock— par value $0.01, 10,000,000shares authorized, none issued — — Common stock— par value $0.01, 200,000,000shares authorized, 120,782,952 issued and 120,473,495 outstanding at December31, 2009 and 70,513,880 issued and outstanding at December31, 2008 Additional paid-in capital Accumulated other comprehensive income (loss) ) Treasury stock, at cost: 309,457 and 0shares at December31, 2009 and December31, 2008, respectively ) — Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying Notes to Consolidated Financial Statements. - 3 - ALPHA NATURAL RESOURCES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Years Ended December31, Operating activities: Net income attributable to Alpha Natural Resources, Inc. $ $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, depletion and amortization Amortization of acquired coal supply agreements, net — — Amortization of debt issuance costs Mark-to-market adjustments for derivatives ) ) Accretion of asset retirement obligation Accretion of debt discount — Loss on early extinguishment of debt — Stock-based compensation Gain on sale of discontinued operations — ) — Gain on sale of coal reserves — ) — Employee benefit plans, net Mine closure/asset impairment charges — — Deferred income taxes ) ) Other, net ) Changes in operating assets and liabilities: Trade accounts receivable, net ) Inventories, net ) ) Prepaid expenses and other current assets ) ) Other non-current assets ) ) Trade accounts payable ) Accrued expenses and other current liabilities ) Pension and postretirement medical benefit obligations ) ) Asset retirement obligations ) ) ) Other non-current liabilities ) ) Net cash provided by operating activities $ $ $ Investing activities: Capital expenditures $ ) $ ) $ ) Cash acquired from Foundation — — Proceeds from disposition of property and equipment Purchase of acquired companies — — ) Purchases of marketable securities ) — — Proceeds from sale of discontinued operations — — Proceeds from sale of investment in coal terminal — — Investment in Dominion Terminal Facility — ) — Other, net — ) ) Net cash used in investing activities $ ) $ ) $ ) Financing activities: Proceeds from issuance of long-term debt $
